Title: From George Washington to Robert Howe, 10 February 1783
From: Washington, George
To: Howe, Robert


                        
                            Dr Sir
                             10th feby 1783
                        
                        I am favord with your Letter of Yesterday.
                        When you mentiond to me the other day the probability of your Affairs requiring your presence at Boston—I
                            believe I told you that if there was an absolute necessity for it—leave should be granted—It is painfull to me to Refuse
                            an Officer any Indulgence it is in my power to grant, but some thing is due to other considerations, the good of Service
                            and my own Reputation requires me not to Suffer the Troops to be left entirely destitute of Officers and you must
                            acknowledge that too great a proportion of the Genl Officers is already absent—Genl Gates and yourself are now the only
                            Major Generals in Camp and Genl Gates has already informed me that Mrs Gates’s health was in such a state when the last
                            letters left her that it is probable the next Post will inform him of her being in extreme danger—in that case it would be
                            almost impossible to deny him permission to visit her—Of the six Brigadiers, whose Brigades are on this Ground, only two
                            remain in Camp and one of them too Requests to be gone—thus, am I put to the pain of Refusing the indulgenices which
                            Gentlemen require or of leaving the whole of the Troops with only one General Officer.
                        I mention these things to shew you, that nothing but the most urgent necessity can
                            justify my permitting you to be absent—and to induce you to make your stay from Camp as short as possible—As it is of
                            consequence that the business to be laid before the board of General Officers orderd Yesterday should be decided
                            immediately. I have to request you will not leave Camp before it is finished.
                    